Citation Nr: 0503112	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-13 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for chronic rheumatoid 
arthritis of both knees and ankle.

2.  Entitlement to service connection for lumbago with 
neuralgia.

3.  Entitlement to service connection for beriberi with 
polyneuritis.

4.  Entitlement to service connection for a kidney condition.

5.  Entitlement to service connection for essential 
hypertension.

6.  Entitlement to service connection for a knee injury due 
to a gunshot wound.

7.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).

8.  Entitlement to service connection for malaria.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The appellant's service record reflects Beleagured Status 
from December 27, 1941, to May 5, 1942; Missing Status from 
May 6 to May 24, 1942; No Casualty Status (NCS) from May 25, 
1942, to July 9, 1945; and Regular PA Service Status from 
July 10, 1945, to March 5, 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.



FINDINGS OF FACT

1.  There is no evidence of in service incurrence of chronic 
rheumatoid arthritis of both knees and ankle, lumbago with 
neuralgia, beriberi with polyneuritis, a kidney condition, 
essential hypertension, knee injury due to a gunshot wound, 
or PTB.  

2.  There is no evidence of a current disability of lumbago 
with neuralgia, beriberi with polyneuritis, a kidney 
condition, essential hypertension, PTB, or malaria.  



CONCLUSION OF LAW

Chronic rheumatoid arthritis of both knees and ankle, lumbago 
with neuralgia, beriberi with polyneuritis, a kidney 
condition, essential hypertension, knee injury due to a 
gunshot wound, PTB, and malaria, were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

VA fulfilled its duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim in May 2002 notice letter.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA indicated which portion of that 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the May 2002 VCAA notice letter preceded the 
August 2002 rating decision.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  Of record is verification of the appellant's service, 
service medical records, and medical reports from Dr. Manaco, 
Camp General Emilio Aguinaldo of Quezon City, and the 
Veterans Memorial Health Center.  The record contains 
evidence that the appellant twice sought records from the 
Medical City Hospital.  The various evidence gathered on the 
appellant's behalf, and submitted by the appellant, did not 
warrant further development, as is illustrated herein.  In 
June 1998, the appellant submitted an authorization for 
release of information form and referred to Gingoog District 
Hospital.  On an accompanying application for compensation, 
the appellant stated that he had been treated in 1996 for the 
left knee injury as a result of combat with the Japanese 
Army.  These records, however, are not crucial to a decision 
on this claim because, as is shown in the decision, any 
gunshot wound would have occurred during an unrecognized 
period of service, and there is no medical evidence of 
incurrence of a gunshot wound during service.  Furthermore, 
the appellant did not identify outstanding medical records 
when he received VCAA notice in May 2002.  

Likewise, a VA medical examination is not necessary because 
the record lacks evidence of in-service incurrence of claimed 
disabilities, and current diagnoses of claimed disabilities.  
Therefore, the evidence of record is sufficient to decide the 
appeal.

For all the foregoing reasons, VA fulfilled its duties to the 
veteran for this appeal.


I.  Facts

The only information contained in a file concerning service 
medical records is two Affidavits for Philippine Army 
Personnel.  The appellant subscribed to the first on July 15, 
1945.  It recounted his activity before that date, and 
between September 1942 and July 1945 the appellant was in a 
guerilla group.  He noted that during this time period he 
acted as a "Platoon Sgt. with engagement."  Under "Wounds 
and Illnesses Incurred," the appellant referred to malaria 
in 1944.  

The second affidavit, signed in February 1946, indicates that 
the appellant received an Asiatic Pacific Theater Medal, a 
Philippine Defense Ribbon, a Philippine Liberation Medal and 
Ribbon, and a Distinguished Unit Badge w/o cluster.  The 
chronological record of wounds and illnesses incurred from 
December 8, 1941, to the date of return to military control 
indicated "none."  On his January 2002 compensation claim, 
the appellant referred to a gunshot wound sometime in the 
year 1944 during the Resistance movement.  

Of record is a January 1972 examination report from Ricardo 
Mancao, M.D., diagnosing the veteran as having osteoarthritis 
of the left knee.  A physical assessment revealed a slight 
deformity at the left distal third of the femur, a mild 
weakness in the left leg, and that the left leg was shorter 
than the right.  There was an old scar at the left lateral 
end of the distal third of the femur.

An August 1983 Medical City General Hospital treatment record 
prescribed medication (Imodium and Baralgin) for abdominal 
pain.  December 1985 outpatient records from the Veterans 
Memorial Medical Center noted that the appellant experienced 
joint pains.  A physical examination revealed that 
appellant's major physical systems were within normal limits, 
and he was diagnosed as having arthritis.

The appellant submitted a November 1992 medical certificate 
from Camp General indicating a non-tender mass at the 
axillary region, with an advised excision biopsy and 
subsequent rest for a few days.  

An October 1997 letter to the Medical City Hospital in 
Mandaluyong City, scribed by the appellant, sought records 
from a 1985 hospitalization for an enlarged liver.  He 
referred to Dr. Gloria, the attending physician.  The 
appellant sent a follow-up letter in January 1998, with same 
information.  

In a June 1998 filing, the appellant referred to a gunshot 
wound in 1995.  In his October 2002 notice of disagreement, 
however, the appellant stated that during his service with 
the Resistance movement from 1942 to 1945, he contracted 
various "tropical disease," including beri-beri, 
malnutrition, malaria, dysentery, arthritis, PTB, and a 
gunshot wound to the left knee.  In his March 2003 
substantive appeal, the appellant stated that VA should 
consider the conditions, circumstances, places, and type of 
service in relation to his claim that certain illness and 
injury were incurred in service.  


II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation, 38 U.S.C.A. § 1110, 
such that a claimant must first have a disability to be 
considered for service connection.  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the U.S. Court of Appeals for 
Veterans Claims noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  

Service of 90 days or more during a period of war and the 
chronic diseases of arthritis, and cardiovascular-renal 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such diseases 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

Similarly, service of 90 days or more during a period of war 
and the chronic disease of PTB becomes manifest to a degree 
of 10 percent within three years from date of termination of 
service, such disease shall be presumed to have been incurred 
in service.  A diagnosis of active pulmonary tuberculosis by 
a private physician to show the disease was initially 
manifested after discharge from active service must be 
confirmed by acceptable clinical, X-ray, or laboratory 
studies, or by findings of active tuberculosis based on 
acceptable hospital observation or treatment.  38 C.F.R. 
§ 3.374(c).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).

It has been held that the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The determination 
whether evidence establishes that a veteran engaged in combat 
with the enemy is resolved on a case-by-case basis with 
evaluation of all pertinent evidence and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  Id.  The Board is bound in its decisions by 
precedent opinions of the chief law officer of VA.  
38 U.S.C.A. § 7104(c).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).


III.  Analysis

Service connection for chronic rheumatoid arthritis of both 
knees and ankle, lumbago with neuralgia, for beriberi with 
polyneuritis, kidney condition, essential hypertension, and 
PTB

The records received concerning the appellant's service with 
the U.S. during World War II do not contain any indications 
of the preceding claimed illnesses.  Additionally, post-
service medical evidence of record refers only to a 1985 
diagnosis of arthritis.  There is no evidence of a current 
disability concerning lumbago with neuralgia, beriberi, 
kidney condition, essential hypertension, and PTB.  Because 
there is no current diagnoses of such disorders, the laws and 
regulations concerning presumptions governing service 
connection for hypertension and PTB are not appropriately 
considered.  Additionally, the appellant asserted that he 
incurred at least beriberi and PTB in 1944, which was during 
the NCS time period.  NCS is not recognized service for the 
purposes of administering benefits under the laws and 
regulations of VA.  

Though the appellant submitted evidence of a post-service 
diagnosis of arthritis, there is no evidence of arthritis 
during service or within one year thereafter.  

Finally, the record lacks evidence of a nexus opinion 
connecting any claimed disorder to service.  The elements of 
service connection have not been met.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Gunshot wound to the left leg and residuals

The appellant appears to contend that the presumption in 
38 U.S.C.A. § 1154(b) concerning combat veterans should be 
applied to his case.  

It is noted in several parts of the record that the appellant 
refers to a gunshot wound in 1944, which, as mentioned above, 
is during NCS.  The first Affidavit, dated July 15, 1945, 
reflects the beginning of the appellant's recognized service 
in the Regular Philppine Army.  The appellant reported in the 
Affidavit that during the NCS time period, he had 
"engagement" as a platoon sergeant.  The appellant also 
described in his NOD that he worked with the Resistance 
Movement during this time period.  NCS is not recognized 
service; any combat-like incident that may have occurred 
during the NCS period (with any injurious residuals), is not 
subject to potential compensation from the U.S. government.  

Furthermore, on the second Affidavit, the veteran did not 
report any wounds or illnesses incurred since 1941.  As such, 
the record lacks any evidence that the appellant incurred a 
gunshot wound with residuals during recognized service.  


Malaria

There is no evidence of a current diagnosis of malaria.  The 
appellant's reported incurrence of malaria occurred in 1944, 
which again, is part of the NCS period.  Moreover, on the 
second Affidavit, the appellant did not report malaria as an 
illness at that time.  Finally, the record lacks evidence of 
a nexus opinion connecting any claimed disorder to service.  
The elements of service connection have not been met.  See 
Hickson, 12 Vet. App. at 253.

Thus, the preponderance of the evidence is against the claims 
of service connection, and the benefit of the doubt is not 
for application.  The appellant's claim must be denied.  







ORDER

Entitlement to service connection for chronic rheumatoid 
arthritis of both knees and ankles is denied. 

Entitlement to service connection for lumbago with neuralgia 
is denied.  

Entitlement to service connection for beriberi with 
polyneuritis is denied.

Entitlement to service connection for a kidney condition is 
denied.

Entitlement to service connection for essential hypertension 
is denied. 

Entitlement to service connection for a knee injury due to a 
gunshot wound is denied.

Entitlement to service connection for pulmonary tuberculosis 
is denied.  

Entitlement to service connection for malaria is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


